Citation Nr: 0628034	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, currently characterized as residuals of a right 
knee injury, status post-replacement.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral big toe 
disorder, currently characterized as residuals of a bilateral 
big toe injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  This case was remanded in July 2004 and 
now returns to the Board for appellate review.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Waco, 
Texas, in February 2004; a transcript of that hearing is 
associated with the claims file.

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The competent and probative evidence of record fails to 
relate any current right knee disorder to a disease, injury, 
or incident in service, and arthritis was not manifested 
within one year of service discharge.

3.  The competent and probative evidence of record fails to 
relate any current bilateral foot disorder to a disease, 
injury, or incident in service, and arthritis was not 
manifested within one year of service discharge.

4.  The competent and probative evidence of record fails to 
relate any current bilateral big toe disorder to a disease, 
injury, or incident in service, and arthritis was not 
manifested within one year of service discharge.


CONCLUSIONS OF LAW

1.  A right knee disorder, currently characterized as 
residuals of a right knee injury, status post-replacement, 
was not incurred in or aggravated by the veteran's active 
duty military service, nor may such be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  A bilateral foot disorder was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may such be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A bilateral big toe disorder, currently characterized as 
residuals of a bilateral big toe injury, was not incurred in 
or aggravated by the veteran's active duty military service, 
nor may such be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with a VCAA notification letter in April 
2001, prior to the initial unfavorable AOJ decision issued in 
May 2001.  Letters sent to the veteran in September 2003 and 
July 2004 provided additional VCAA notification.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the April 2001, 
September 2003, and July 2004 letters advised the veteran of 
the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  The letters further informed the veteran of the evidence 
necessary to establish entitlement to service connection.  
Pertinent to the fourth element, the July 2004 letter advised 
the veteran that, if he had any evidence in his possession 
that pertained to his claims, to send it to VA.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claims, but was not informed of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, the veteran's service 
medical records, private treatment records, VA treatment 
records, a December 2001 statement from R.G., a March 2005 
response from the National Archives and Records 
Administration, The Story of the A.PA.-80, and February 2002 
and August 2005 VA examination reports were reviewed by both 
the RO and the Board in connection with adjudication of the 
veteran's claims.  The Board notes that the veteran's 
representative requested in December 2005 that VA request 
ship logs dated August 1 through 10, 1945, for the U.S.S. 
Elkhart.  However, the Board finds that a remand for such is 
not necessary as, even assuming that the veteran injured his 
right knee and feet during a typhoon aboard the U.S.S. 
Elkhart, the competent and probative evidence of record fails 
to show that his current complaints are related to such 
claimed in-service injury.  The veteran has not otherwise 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claims.  Moreover, he was provided with VA examinations in 
February 2002 and August 2005 in order to adjudicate his 
claims.  The Board notes that the veteran's representative in 
December 2005 requested that the veteran be afforded a third 
VA examination as the February 2002 and August 2005 VA 
examiners offered conflicting opinions; however, the Board 
finds that a remand for such examination is not necessary.  
In this regard, as will be discussed below, the conflicting 
medical opinions may be resolved based on the evidence 
already of record.  Therefore, based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to evaluate the veteran's claims without further 
examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

At his February 2004 Board hearing and in documents of 
record, the veteran contends that, while he was serving 
aboard the U.S.S. Elkhart in June 1945, he was unloading 
ammunition during heavy seas or a typhoon and the ammunition 
canisters fell on his knees and feet.  He alleges that he 
went to sick bay and received treatment.  The veteran claims 
that he currently has residuals of the injuries to his right 
knee, feet, and big toes and, therefore, service connection 
for such disabilities is warranted.

While the veteran has contended that he was injured during a 
typhoon in June 1945, the National Archives and Records 
Administration indicated in March 2005 that the U.S.S. 
Elkhart did not experience a typhoon during June 1945 and no 
winds higher than 30 knots were recorded by the ship during 
such month.  The Log Book from the U.S.S. Elkhart for the 
stormiest day during June 1945, namely June 21, demonstrates 
only a single eye injury to a service member.  There is no 
record of the veteran receiving injuries to the right knee, 
feet, or big toes.  

However, the Board notes that in a December 2001 statement, 
R.G., a shipmate of the veteran's on the U.S.S. Elkhart, 
indicated that the veteran was injured in the ammunition 
locker on or about April 4, 1945.  R.G. stated that the sea 
was so rough that day that it brought down several ammunition 
cans that struck the veteran on the front part of his legs.  
R.G. further indicated that he remembered the incident 
because the typhoon that hit the U.S.S. Elkhart did damage to 
several other ships.  Additionally, The Story of the A.PA.-
80, a typewritten history of the U.S.S. Elkhart submitted by 
the veteran, reflects that, on August 1, 1945, the ship was 
on the very edge of a typhoon and was tossed around.  It was 
noted that, for approximately five minutes, the U.S.S. 
Elkhart was out of control, but no damage was done.  The 
document further indicates that, aside from some sick men, 
the ship came out of the storm okay and returned to Japan on 
August 3, 1945.  

The Board notes that there is conflicting evidence regarding 
when, or if, a typhoon hit the U.S.S. Elkhart during the time 
the veteran served aboard.  However, even assuming that the 
ship was hit by a typhoon and the veteran did, in fact, incur 
injuries to his right knee, feet, and big toes, the Board 
finds that such injuries were acute and transitory and 
resolved without residual pathology.  In this regard, the 
veteran's service medical records are negative for any 
complaints, treatment, or diagnoses pertinent to his right 
knee, bilateral feet, and bilateral big toes.  His May 1946 
separation examination reflects that, upon physical 
examination, his spine and extremities, including bones, 
joints, muscles, and feet, were normal.  It was also noted 
that the veteran had no defects.  

The Board observes that there are current right knee, 
bilateral foot, and bilateral big toe diagnoses of record, to 
include status post-bilateral total knee replacements 
secondary to degenerative joint disease, hallux valgus of 
both feet, metatarsalgia of the right foot, degenerative 
joint disease and hammer toes of the right foot, 
osteoarthritis and calcaneal spurs of the bilateral feet, and 
post-traumatic aneurysm of the right dorsalis pedis artery, 
as reflected by private treatment records dated from October 
1997 to July 2000 from Scott & White Clinics and Hospitals, 
an August 2004 VA treatment record, and February 2002 and 
August 2005 VA examinations.  

As the evidence of record demonstrates a diagnosis of 
degenerative joint disease of the veteran's right knee and 
feet, the Board has considered whether service connection is 
warranted on a presumptive basis.  However, the record fails 
to show that he manifested arthritis to a degree of 10 
percent within the one year following his service discharge 
in May 1946.  As such, presumptive service connection is not 
warranted for degenerative joint disease of the right knee 
and feet.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

However, with regard to whether the veteran's current right 
knee, bilateral foot, and bilateral big toe disorders are 
directly related to his military service, there are 
conflicting opinions of record.  The Board must determine, as 
a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The February 2002 VA examiner indicated that, given the 
veteran's history of significant soft tissue trauma involving 
both knees, and the dorsal aspect of both feet and toes, it 
was as likely as not that the trauma had some significant 
effect on the veteran's development of osteoarthritis of his 
knees as well as his bilateral foot pain.  In offering his 
opinion, the February 2002 VA examiner, a certified 
physician's assistant, did not indicate that he reviewed the 
veteran's claims file, to include his service medical 
records.  Rather, it appears that he relied on the veteran's 
self-reported description of the injuries to his right knee, 
feet, and big toes.  The Board notes that it is not bound to 
accept medical opinions based on history supplied by the 
veteran where that history is unsupported by the evidence.  
See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548; and 
Guimond v. Brown, 6 Vet. App. 69 (1993) and most recently, 
Pond v. West, 12 Vet. App. 341 (1999) where the appellant was 
himself a physician.  Additionally, it does not appear that 
the VA examiner considered other possible etiologies, such as 
a post-service 1951 motor vehicle accident or the veteran's 
age, in offering such opinion.  The Court has specifically 
found that the weight of a medical opinion is diminished 
where that opinion is based on an inaccurate factual premise 
or where the basis for the opinion is not stated.  See 
Reonal, supra; Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Therefore, the 
Board accords no probative value to the February 2002 VA 
examiner's opinion.

In contrast, the August 2005 VA examiner stated that the 
veteran's records did not reflect any acute trauma during his 
service on the Elkhart that would have been expected to 
contribute to the degenerative changes of the right knee, 
right foot, left foot, right hallux, and left hallux.  She 
further stated that the veteran's civilian motor vehicle 
accident of about 1951 may have contributed to some of the 
changes in the right knee and foot.  Additionally, the 
examiner opined that the greatest contributor to the 
veteran's degenerative changes of the right knee, feet, and 
halluces appeared to be his age.  As the August 2005 VA 
examiner is a medical doctor, reviewed the veteran's claims 
file, which included his service medical records, and offered 
a basis for her opinion that included consideration of  
additional possible etiologies of the veteran's claimed 
disorders, the Board accords great probative weight to her 
determination.  

Moreover, the veteran's right knee, foot, and big toe 
complaints were not medically documented until the late 
1990's, approximately 50 years after separation from service.  
The lapse in time between the reported in-service injuries 
and the first diagnoses also weighs against the veteran's 
claims.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.;  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc). 

Therefore, there is no probative, competent medical evidence 
linking the veteran's right knee disorder, a bilateral foot 
disorder, or a bilateral big toe disorder to his active duty 
military service.  The Board has considered the veteran's own 
statements regarding his claimed in-service etiology of his 
current disorders.  However, this is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent and probative evidence of 
a causal nexus between the veteran's right knee disorder, a 
bilateral foot disorder, or a bilateral big toe disorder and 
service, he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a right knee disorder, a bilateral 
foot disorder, and a bilateral big toe disorder.  As such, 
that doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right knee disorder, currently 
characterized as residuals of a right knee injury, status 
post-replacement, is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral big toe disorder, 
currently characterized as residuals of a bilateral big toe 
injury, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


